Title: To James Madison from Louis-André Pichon, 1 November 1804
From: Pichon, Louis-André
To: Madison, James


Private
Sir,Phila. 1st. 9ber. 1804.
Your favor of the 20th. would have been duly acknowledged, had I not been daily expecting to leave this for washington. That of the 26th. would also have been follow’ed in time with my acknowledgements, but for the incident of Mr. Bonaparte’s Ship wreck which you have probably heard of long ago & which occasioned an excursion towards Newcastle to meet him. I have to thank you, Sir, for the information contained in the last and for the news papers which accompanied it. I expect at last to Set out on Saturday and to be in washington on Tuesday where my first care will be to present my duties to you. The interest which you and Mrs. Madison feel in Mrs. Pichon’s Situation induces me to Say that her indisposition is of no unpleasant nature; it [is] only so far disagreable that it makes it necessary for her to be constantly, almost, reclined on a bed or an easy chair, and has heretofore prevented her from accompanying me. I find that I am even obliged to leave her here for a fortnight longer. She begs to be remembered to Mrs. Madison and Mrs Cutts, if She be arrived. I take the liberty to present to both my respects, and to Subscribe myself your most obedient and devoted Servant
L. A. Pichon
